Opinion issued June 15, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00325-CV
                            ———————————
           HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                         V.
   4085 WESTHEIMER HOLDINGS, LTD., HIGHLAND VILLAGE
SHOPPING CTR., 2706 SUFFOLK HOLDINGS LTD., 3994 WESTHEIMER
      HOLDINGS LTD., AND HIGHLAND VILLAGE LIMITED
                    PARTNERSHIP, Appellees


                    On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-61933


                          MEMORANDUM OPINION

      This is an accelerated interlocutory appeal from the district court’s denial of a

plea to the jurisdiction in an ad valorem tax suit. The appellant-taxing authority is

Harris County Appraisal District (HCAD), and the appellee-property owners are five
business entities1 (the Property Owners) that collectively own a shopping center in

Houston, Texas (the Shopping Center).

      The Property Owners filed a petition for review in district court under Chapter

42 of the Tax Code, challenging HCAD’s appraised value of the Shopping Center

for the 2019 tax year. In response, HCAD filed a plea to the jurisdiction, arguing

that the district court lacked subject matter jurisdiction because the Property Owners

had failed to substantially comply with Chapter 42’s prepayment requirement—a

well-established jurisdictional prerequisite to suit, which requires property owners

to pay part of their property taxes by the applicable delinquency date or otherwise

forfeit their right to appeal. HCAD supported its plea with, among other documents,

certified tax statements from the Harris County Tax Assessor-Collector, which

showed the Property Owners had failed to pay any property taxes by the applicable

(and undisputed) delinquency date. The Property Owners did not present competent

evidence rebutting the certified tax statements or otherwise demonstrating that they

had timely paid their taxes. Instead, the Property Owners alleged that the exigencies

of the COVID-19 pandemic had prevented them from obtaining documentation




1
      4085 Westheimer Holdings, Ltd.; Highland Village Shopping Ctr.; 2706 Suffolk
      Holdings Ltd.; 3994 Westheimer Holdings Ltd.; and Highland Village Limited
      Partnership.

                                          2
evidencing timely payment but that they had “confirmed with their accountants” that

their taxes had been “timely paid.” The district court denied HCAD’s plea.

      We hold that HCAD presented competent evidence that the Property Owners

failed to substantially comply with Chapter 42’s prepayment requirement and that

the Property Owners failed to rebut this evidence or otherwise raise a genuine issue

of material fact to preclude the district court from granting HCAD’s plea to the

jurisdiction. Accordingly, we reverse the district court’s denial of HCAD’s plea and

render judgment dismissing the suit for lack of subject matter jurisdiction.

                                    Background

      The Property Owners own the Highland Village Shopping Center, a mixed-

use shopping center on Westheimer Road in Houston, Texas. The Shopping Center

is within the jurisdiction of and annually appraised by HCAD.

      After receiving the 2019 appraisal for the Shopping Center, the Property

Owners filed a notice of protest with the Harris County Appraisal Review Board

(ARB). The ARB conducted a hearing on the Property Owners’ protest but did not

reduce the appraised value of the Shopping Center. The Property Owners appealed

to the district court, challenging the appraised value of the Shopping Center under

Chapter 42 of the Tax Code. See TEX. TAX CODE §§ 42.01 (Right of Appeal by

Property Owner), 42.21 (Petition for Review).




                                          3
      HCAD responded by filing a plea to the jurisdiction, arguing that the district

court lacked subject matter jurisdiction because the Property Owners failed to

substantially comply with the prepayment requirement of Section 42.08 of the Tax

Code. Section 42.08 provides, as relevant here, that “a property owner who appeals”

a final order of the ARB “must pay taxes on the property subject to the appeal in the

amount required by this subsection before the delinquency date” or otherwise

“forfeit[] the right to proceed to a final determination of the appeal.” Id. § 42.08(b).

The district court denied HCAD’s plea.

      The material facts of this appeal are largely procedural and mainly concern

whether and if so when each side presented evidence of the extent to which the

Property Owners complied with the prepayment requirement of Section 42.08. It is

undisputed that the delinquency date was February 1, 2020.

Before the delinquency date, the Property Owners file suit

      On August 30, 2019, the Property Owners filed their petition for review. The

Property Owners alleged that they had timely met all jurisdictional prerequisites to

filing their petition and that they had intended to satisfy Section 42.08’s prepayment

requirement by paying the portion of taxes not in dispute by the delinquency date.



After the delinquency date, the Property Owners file a motion to compel mediation,
and HCAD files a plea to the jurisdiction



                                           4
      On March 5, 2020, more than a month after the delinquency date, the Property

Owners filed a motion to compel mediation under Section 42.226 of the Tax Code.

See id. § 42.226 (“On motion by a party to an appeal under this chapter, the court

shall enter an order requiring the parties to attend mediation.”). The Property Owners

did not allege or present evidence showing that they had timely paid the portion of

taxes not in dispute or otherwise satisfied Section 42.08’s prepayment requirement.

      On March 11, 2020, HCAD filed a plea to the jurisdiction and response in

opposition to the Property Owners’ motion to compel mediation. HCAD argued that

the district court lacked subject matter jurisdiction because the Property Owners had

failed to pay any amount of their taxes by the February 1 delinquency date.

      In support of its plea, HCAD attached copies of tax payment records of the

Harris County Tax Assessor-Collector’s Office for the subject property as of March

11, 2020, which showed the Property Owners had not paid any amount of their 2019

property taxes as of that date.

      HCAD also attached copies of two emails, dated February 28, 2020, and

March 6, 2020, respectively, from HCAD’s counsel to the Property Owners’

counsel. In the emails, HCAD’s counsel requested that the Property Owners provide

HCAD with “proof of timely payment of taxes.” HCAD’s counsel explained that

HCAD needed such proof to determine how it would respond to the Property




                                          5
Owners’ motion to compel mediation. The Property Owners did not respond to

HCAD’s request for proof of timely payment.

         HCAD argued this evidence proved that the Property Owners had failed to

comply with the prepayment requirements of Section 42.08 and that the trial court

lacked subject matter jurisdiction, including jurisdiction to grant the Property

Owners’ motion to compel mediation.

         On March 20, 2020, the Property Owners filed a response to HCAD’s plea to

the jurisdiction and a reply to HCAD’s response to their motion to compel mediation.

The Property Owners alleged that they had “confirmed with their accountants that

the property taxes for the subject property were timely paid.” The Property

Owners also attached screenshots from the Harris County Tax Assessor-

Collector’s “Search Delinquent Accounts” website, which stated there was “No

data available!” for the accounts of the subject property. The Property Owners

asserted that these screenshots showed their accounts were not delinquent.

HCAD’s plea is submitted, and shortly thereafter both sides file supplemental
briefing and evidence

         On March 23, 2020, at 8:00 a.m., HCAD’s plea was submitted to the district

court.

         Roughly seven hours later, at 3:11 p.m., HCAD filed a supplement to its plea,

to which it attached six copies of Certified Delinquent Tax Statement Detail sheets



                                           6
from the Tax Assessor’s Office showing that the Property Owners had failed to pay

any amount of their 2019 property taxes by the delinquency date.

      About an hour-and-a-half later, at 4:28 p.m., the Property Owners filed a

verified response to HCAD’s supplement. The Property Owners reiterated that they

had “confirmed with their accountants that the property taxes for the subject

property” had been “timely paid.” And they again attached screenshots from the

Tax Assessor’s “Search Delinquent Accounts” webpage stating there was “No Data

Available” for the accounts for the subject property. They also alleged, for the first

time, that the exigencies of the COVID-19 pandemic had prevented them from

“provid[ing] more direct and specific evidence” of their alleged compliance with

Section 42.08(b)’s prepayment requirement:

      Plaintiffs’ counsel experienced difficulty contacting Plaintiffs’
      representative due to office closures and limited staff due to safety
      measure[s] implemented in response to COVID-19. As such,
      Plaintiffs have had limited opportunity gathering affidavits, proof of
      payment, and other documentation showing timely payment of
      property taxes. Plaintiffs fully intend to file such documentation in
      its supplemental filings as soon as this information is available. If
      after Plaintiffs’ counsel is able to adequately confer with Plaintiffs’
      representative regarding the timely payment of property taxes and
      supporting documentation it is discovered that the property taxes
      were not timely paid, Plaintiffs will likely file a motion dropping
      this litigation on its own accord. Plaintiffs respectfully request this
      matter be removed from the submission docket so that this
      determination be made.




                                          7
      The Property Owners never obtained a ruling on their request to remove

HCAD’s plea from the submission docket. Nor did they object to the district court’s

failure to rule on their request.

The district court denies HCAD’s plea, and HCAD appeals

      On March 26, 2020, the district court signed an order denying HCAD’s plea.

      On April 17, 2020, HCAD filed a notice of accelerated interlocutory appeal

from the district court’s March 26 order denying its plea.

      After HCAD filed its notice of appeal, both sides continued to file pleadings

and evidence in the district court, which they invite us to consider in resolving this

appeal. We decline their invitation, however, as it is well-established that we cannot

consider evidence that was not before the district court at the time it made its ruling.

E.g., City of Houston v. Miller, No. 01-19-00450-CV, 2019 WL 7341666, at *2 (Tex.

App.—Houston [1st Dist.] Dec. 31, 2019, no pet.) (mem. op.).

                                      Discussion

      HCAD argues that the district court erred in denying its plea to the jurisdiction

because it presented competent evidence proving the Property Owners failed to pay

any amount of their property taxes by the delinquency date or otherwise satisfy

Section 42.08’s prepayment requirement, and the Property Owners failed to present

contrary competent evidence or otherwise raise a genuine issue of material fact to




                                           8
preclude the dismissal of their suit. The Property Owners respond that their evidence

did in fact raise a fact issue precluding dismissal.

A.    Applicable law

      Each year, the county appraisal district appraises all property that is taxable

in the district and notifies each property owner of the appraised value of its property

and the amount of taxes due. See TAX §§ 23.01 (Appraisals Generally), 25.01

(Preparation of Appraisal Records), 25.19 (Notice of Appraised Value). If the

property owner is dissatisfied with the appraised value of its property, it may file a

protest with the appraisal review board under Chapter 41 of the Tax Code. See id. §

41.41 (Right of Protest). After receiving the protest, the ARB conducts a hearing on

the protest and, once a determination is made, enters a written order. See id. §§ 41.45

(Hearing on Protest), 41.47 (Determination of Protest). The property owner may then

appeal to the district court from the ARB’s written order under Chapter 42. See id. §§

42.01 (Right of Appeal by Property Owner), 42.21 (Petition for Review).

      Section 42.08 establishes a jurisdictional prerequisite to the district court’s

subject matter jurisdiction to determine the property owner’s appeal. Grimes Cty.

Appraisal Dist. v. Harvey, 573 S.W.3d 430, 433 (Tex. App.—Houston [1st Dist.]

2019, no pet.). Under Section 42.08, the property owner must pay some amount of




                                           9
the taxes due before the statutory delinquency date.2 TAX § 42.08(b) (requiring

taxpayer to pay lesser of amount of taxes not in dispute, current amount of taxes due

before delinquency date, or amount of taxes imposed in preceding tax year). If the

property owner fails to pay any portion of the taxes due by this date, then, with

certain exceptions, the property owner forfeits its right to judicial review. Id.;

Welling v. Harris Cty. Appraisal Dist., 429 S.W.3d 28, 32 (Tex. App.—Houston [1st

Dist.] 2014, no pet.).

      This prepayment requirement serves two primary objectives: (1) to ensure that

property owners do “not use the right of judicial review as a subterfuge for delaying

or avoiding the payment of at least some tax”; and (2) to “assure that the activities

of the local governments which relied on ad valorem taxes would not be unduly

impeded by granting the property owner the right of judicial review.” U. Lawrence

Boze’ & Assocs. v. Harris Cty. Appraisal Dist., 368 S.W.3d 17, 27 (Tex. App.—

Houston [1st Dist.] 2011, no pet.) (quoting Mo. Pac. R.R. Co. v. Dallas Cty.

Appraisal Dist., 732 S.W.2d 717, 721 (Tex. App.—Dallas 1987, no writ)).

B.    Standard of review

      Because it is a jurisdictional prerequisite, a property owner’s compliance with

Section 42.08 may be challenged by a plea to the jurisdiction. Harvey, 573 S.W.3d


2
      Unless certain exceptions apply, the statutory delinquency date for payment of
      property taxes is February 1. TAX § 31.02(a).

                                         10
at 433. The district court decides a plea to the jurisdiction by reviewing the pleadings

as well as any evidence relating to the jurisdictional inquiry. Storguard Invs., LLC

v. Harris Cty. Appraisal Dist., 369 S.W.3d 605, 610 (Tex. App.—Houston [1st Dist.]

2012, no pet.). If the evidence creates a fact question regarding the jurisdictional

issue, then the district court cannot grant the plea to the jurisdiction, and the fact

issue will be resolved by the factfinder. Tex. Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 228 (Tex. 2004). Conversely, if the relevant evidence is undisputed

or fails to raise a fact question on the jurisdictional issue, the district court rules on

the plea to the jurisdiction as a matter of law. Id.

      We review the district court’s ruling on the plea de novo, construing the

pleadings liberally in favor of the plaintiff while considering the pleader’s intent.

Storguard Invs., 369 S.W.3d at 610.

C.    Analysis

      1.     HCAD presented evidence showing that the Property Owners
             failed to substantially comply with the Tax Code’s prepayment
             requirement.

      As the party seeking dismissal for lack of subject matter jurisdiction, HCAD

bore the burden to establish that the Property Owners did not substantially comply

with Section 42.08. Welling, 429 S.W.3d at 33. To meet its burden, HCAD presented

three items of evidence.




                                           11
      First, HCAD presented copies of tax payment records of the Harris County

Tax Assessor-Collector’s Office, which showed that the Property Owners had not

paid any amount of their 2019 property taxes as of March 11, 2020—almost six

weeks after the February 1 delinquency date. On appeal, the Property Owners

contend these records were unverified and thus inadmissible. But the Property

Owners fail to support their contention with any argument or authority. See TEX. R.

APP. P. 38.1(i) (appellant’s “brief must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.”);

RE/Max of Tex., Inc. v. Katar Corp., 961 S.W.2d 324, 328 (Tex. App.—Houston

[1st Dist.] 1997, no writ) (if appellant’s brief fails to support issue with argument

and appropriate citations to authority and record, appellant waives issue for appellate

review). More fundamentally, the Property Owners failed to timely assert or obtain

a ruling on this objection in the district court. See Samson Expl., LLC v. T.S. Reed

Props., Inc., 521 S.W.3d 766, 782 (Tex. 2017) (“Generally, to preserve a complaint

for appellate review: (1) a party must complain to the trial court by a timely and

specific request, objection, or motion that complies with applicable evidentiary,

procedural, and appellate rules; and (2) the trial court must rule or refuse to rule on

the request, objection, or motion.”); see also TEX. R. APP. P. 33.1 (“Preservation;

How Shown”). We hold these records constitute competent evidence properly

presented to and considered by the district court.


                                          12
      Second, HCAD presented certified tax statements from the Tax Assessor’s

Office, which likewise showed that the Property Owners paid no amount of their

2019 property taxes by the delinquency date. On appeal, the Property Owners

complain that these statements were untimely filed after the submission of HCAD’s

plea and not properly before the district court when it made its ruling. But like their

objection to the tax payment records, the Property Owners failed to timely assert or

obtain a ruling on their objection to the tax payment statements in the district court.

See TEX. R. APP. P. 33.1; Samson Expl., 521 S.W.3d at 782. And while HCAD did

file the statements shortly after the submission of its plea, the district court did not

make its ruling until several days later. We hold these statements constitute

competent evidence properly presented to and considered by the district court.

      Third, HCAD presented two emails, dated February 28, 2020 and March 6,

2020, respectively, in which HCAD requested that the Property Owners provide

proof of timely payment of their property taxes. The record contains no evidence

and does not otherwise reflect that the Property Owners responded to HCAD’s

requests. Thus, the emails corroborate the Tax Assessor documents, further

indicating the Property Owners failed to timely pay their taxes.

      We hold that, by presenting this evidence, HCAD met its burden to establish

the Property Owners did not substantially comply with Section 42.08’s prepayment

requirement.


                                          13
      2.     The Property Owners failed to present evidence rebutting HCAD’s
             evidence or otherwise raising a genuine issue of material fact as to
             whether they complied with the Tax Code’s prepayment
             requirement.

      Because HCAD met its initial burden, the burden shifted to the Property

Owners to present contrary competent evidence or otherwise raise a genuine issue

of material fact as to whether the Property Owners substantially complied with the

Tax Code’s prepayment requirement. Miranda, 133 S.W.3d at 228.

      In an attempt to meet their burden, the Property Owners filed a response and

verified supplemental response to HCAD’s plea. The Property Owners contend these

filings contain three items of evidence raising a genuine issue of material fact: (1)

the Property Owners’ verified allegations that they timely paid their taxes, (2)

screenshots from the Harris County Tax Assessor-Collector’s “Search

Delinquent Accounts” website stating there is “No data available!” for the

Property Owners’ accounts, and (3) the Property Owners’ counsel’s verified

statement that the exigencies of the COVID-19 pandemic prevented the Property

Owners from obtaining documentary evidence of timely payment of their property

taxes. We consider each item of evidence in turn.

      We begin with the Property Owners’ verified allegations. In their verified

response, the Property Owners generally alleged that they had “timely paid their

property taxes prior to the delinquency date” and more specifically alleged that they

had “confirmed with their accountants that the property taxes for the subject

                                         14
property were timely paid.” But they did not support these allegations with

affidavits from their accountants or other competent evidence. See Laidlaw Waste

Sys. (Dallas), Inc. v. City of Wilmer, 904 S.W.2d 656, 660 (Tex. 1995) (“Generally,

pleadings are not competent evidence, even if sworn or verified.”). Thus, the

allegations are conclusory and insufficient to rebut HCAD’s evidence or

otherwise raise a genuine issue of material fact precluding dismissal of their suit.

See Hall v. Bean, 416 S.W.3d 490, 494 (Tex. App.—Houston [14th Dist.] 2013, no

pet.) (“[C]onclusory statements . . . are not competent summary-judgment

evidence.); see also Miranda, 133 S.W.3d at 226–28 (evidence reviewed under

traditional-summary-judgment standard).

      We now consider the screenshots from the Harris County Tax Assessor-

Collector’s “Search Delinquent Accounts” website. The screenshots state there

is “No data available!” for the Property Owners’ accounts. The Property Owners

contend this statement, generated in response to a search of their accounts, shows

their accounts were not delinquent, which, in turn, shows they timely paid their

taxes. We disagree.

      The screenshots do not affirmatively state that the Property Owners’ accounts

are current or otherwise not delinquent. Nor do they affirmatively state that the

Property Owners timely paid their taxes. There is no indication that the Tax Assessor

denotes timely payment of taxes by stating there is “no data available” for the


                                         15
account. Read most naturally, the phrase “no data available,” generated in response

to a search on the Tax Assessor’s website, means there is no evidence of the

account’s status—i.e., no evidence of whether the account is current or delinquent.

So by stating there is “no data available” for the Property Owners’ accounts, the

screenshots do not indicate the status of the Property Owners’ accounts or whether

the Property Owners timely paid their property taxes for the 2019 tax year. Like the

Property Owners’ verified allegations, the screenshots are insufficient to rebut

HCAD’s evidence or otherwise raise a genuine issue of material fact precluding

dismissal of their suit.

      Finally, we consider the verified statement of the Property Owners’

counsel. The Property Owners’ verified response contained counsel’s statement

that the exigencies of the COVID-19 pandemic prevented the Property Owners from

obtaining documentation showing they had timely paid their taxes. But the

disruption caused by the pandemic does not itself raise—or relieve the Property

Owners of their burden to raise—a genuine issue of material fact.

      It might have been a sufficient ground for a continuance of the hearing on

HCAD’s plea to the jurisdiction, which the Property Owners requested in their

verified response to HCAD’s supplement. See Joe v. Two Thirty Nine Joint Venture,

145 S.W.3d 150, 161 (Tex. 2004) (“The trial court may order a continuance of a

summary judgment hearing if it appears ‘from the affidavits of a party opposing the


                                        16
motion that he cannot for reasons stated present by affidavit facts essential to justify

his opposition.’”) (quoting TEX. R. CIV. P. 166a(g)); McKinney v. HP Fannin Props.,

L.P., No. 14-18-00589-CV, 2019 WL 7371998, at *2 (Tex. App.—Houston [14th

Dist.] Dec. 31, 2019, no pet.) (mem. op.) (party’s failure to file motion for

continuance or affidavit explaining need for further discovery before hearing on

summary-judgment motion waived any complaint concerning need for additional

discovery). But the Property Owners never obtained a ruling on or objected to the

district court’s failure to rule on their request. See TEX. R. APP. P. 33.1(a)(2).

      We hold the Property Owners failed to present evidence raising a genuine

issue of material fact as to whether the Property Owners substantially complied with

the Tax Code’s prepayment requirement.

      3.     The district court erred in denying HCAD’s plea.

      In sum, by presenting competent evidence showing that the Property Owners

did not pay any amount of their property taxes by the February 1 delinquency date,

HCAD met its burden to establish that the Property Owners did not substantially

comply with Section 42.08. The burden then shifted to the Property Owners to

present contrary competent evidence or otherwise raise a genuine issue of material

fact as to whether they substantially complied with Section 42.08. The Property

Owners failed to meet their burden. Therefore, we hold that the district court erred

in denying HCAD’s plea.


                                           17
      4.     The proper disposition is to render judgment dismissing the suit
             for lack of subject matter jurisdiction.

      Normally, when, as here, the district court denies the appraisal district’s plea

to the jurisdiction, but the record evidence affirmatively negates jurisdiction, the

proper disposition is to reverse the district court’s ruling and render judgment

dismissing the appeal. See Miranda, 133 S.W.3d at 228. The Property Owners

nevertheless urge us to remand for further proceedings. They contend their verified

supplemental response shows that the exigencies of the COVID-19 pandemic

prevented them from obtaining documentation evidencing timely payment of their

taxes before the district court made its ruling. The Property Owners further contend

that, had HCAD not filed this appeal and thus triggered an automatic stay of the

proceedings below, see TEX. CIV. PRAC. & REM. CODE § 51.014(c), they would have

already filed evidence of timely payment in the district court. For these reasons, the

Property Owners contend a remand is the more fair and just disposition. We disagree.

      A motion for continuance was the proper mechanism for requesting relief

from the pandemic’s adverse effect on the Property Owners’ ability to obtain and

present evidence in response to HCAD’s plea to the jurisdiction. See TEX. R. CIV. P.

251, 252. In their verified response to HCAD’s supplement, the Property Owners

requested that the hearing on HCAD’s plea “be removed from the submission

docket” to afford counsel additional time to obtain and review documentation

evidencing timely payment of their taxes. The Property Owners stated that counsel

                                         18
had “experienced difficulty” in “contacting” them because of pandemic-related

office closures and staff reductions. But they did not specify whose offices had been

closed (theirs or counsel’s) or which staff members were not available. Nor did they

explain how or why these pandemic-related measures made it difficult for them to

communicate with or provide documentary evidence to counsel. See TEX. R. CIV. P.

252 (movant must state it “used due diligence to procure” evidence and “cause of

failure” to obtain evidence); see also West v. SMG, 318 S.W.3d 430, 443 (Tex.

App.—Houston [1st Dist.] 2010, no pet.) (“The affidavit or motion must describe

the evidence sought, state with particularity the diligence used to obtain the

evidence, and explain why the continuance is necessary.”); Blake v. Lewis, 886

S.W.2d 404, 409 (Tex. App.—Houston [1st Dist.] 1994, no writ) (“general

allegations” are “not enough” to support discovery-related continuance motion).

      Likewise, the Property Owners failed to explain how or why counsel could

not “procure” evidence of timely payment from another “source.” TEX. R. CIV. P.

252. And they failed to comply with various other requirements for requesting a

discovery-related continuance, such as stating that “the continuance [was] not sought

for delay only, but that justice may be done.” Id.; see In re Marriage of Harrison,

557 S.W.3d 99, 117 (Tex. App.—Houston [14th Dist.] 2018, pet. denied) (“When a

motion for continuance does not comply with the rules, e.g., when the motion is




                                         19
unwritten or unsupported by verified facts, appellate courts generally presume the

trial judge did not abuse its discretion in denying the motion.”).

      Further, the Property Owners never obtained a ruling on their request to

remove the hearing on HCAD’s plea from the submission docket. Nor did they

object to the district court’s failure to make a ruling. See Direkly v. ARA Devcon,

Inc., 866 S.W.2d 652, 656 (Tex. App.—Houston [1st Dist.] 1993, writ dism’d w.o.j.)

(“To preserve error on a trial court’s refusal to grant a motion for continuance, the

movant must obtain the trial court’s ruling.”); see also TEX. R. APP. P. 33.1(a)(2)(A).

      We hold that the proper disposition is to reverse the district court’s ruling and

render judgment dismissing the appeal.

                                     Conclusion

      We reverse the district court’s order denying HCAD’s plea to the jurisdiction

and render judgment dismissing the Property Owners’ petition for review for lack of

jurisdiction.



                                               Gordon Goodman
                                               Justice

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                          20